Name: Commission Regulation (EEC) No 2083/80 of 31 July 1980 laying down detailed rules of application concerning the economic activity of producer groups and associations thereof
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 8 . 80 Official Journal of the European Communities No L 203/5 COMMISSION REGULATION (EEC) No 2083/80 of 31 July 1980 laying down detailed rules of application concerning the economic activity of producer groups and associations thereof THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1360/78 of 19 June 1978 on producer groups and asso ­ ciations thereof (*), and in particular the second indent of Article 6 (3) thereof, Whereas, in accordance with the provision referred to above, it is for the Commission to determine the detailed implementing rules on the minimum culti ­ vated area, turnover, or volume of production coming from members which these groups or associations must represent and, if necessary, the minimum number of members they shall have ; Whereas, even those sectors where cultivated area could be used, volume of production constiutes a more reliable criterion of the efficiency of groups and associations ; whereas volume of production also provides a better basis for long-term reference than turnover, which is subject to rapid variations in mone ­ tary values ; whereas, however, turnover constitutes an appropriate criterion for certain sectors, in particular those less important sectors where, in view of the diffi ­ culty in determining a full list of specific limits, a single reference basis should be used ; Whereas, in view of the structure of agriculture in the regions and sectors covered by Regulation (EEC) No 1360/78 , supply cannot be concentrated efficiently unless the information on volume of production or turnover of the producer groups is accompanied by an indication of the minimum number of members such as to facilitate participation by producers who, although they are geared towards the market in accor ­ dance with the provisions of Regulation (EEC) No 1 360/78 , are only small-scale producers ; Whereas the detailed rules relating to the economic activity of groups, while taking account of the situa ­ tion in the regions referred to in Regulation (EEC) No 1360/78 , should enable production and supply to be effectively adjusted to the concentration and growing requirements of demand ; whereas, therefore, while encouraging a multiplicity of groups and associations, they should avoid excessive fragmentation in these regions ; Whereas certain differences in the volume and struc ­ ture of demand in the various regions referred to in Regulation (EEC) No 1360/78 make it appropriate to modulate the limits envisaged ; Whereas, in particular, the major differences in total production between the various regions of the Italian Republic justify the minimum volume of production controlled by groups in that country being propor ­ tional, subject to certain conditions, to the level of regional production ; whereas, moreover, it is justified in the case of Italy for the number of members and the minimum volume of production to be set fairly high, as it is likely that the initiative to form groups will be taken mainly by the trade organizations, which are capable of mobilizing a large number of producers and of involving a fairly large amount of production ; whereas, however, account should be taken of the far ­ reaching structural deficiencies in the supply of agri ­ cultural products in the Mezzogiorno and in the upland areas of the remainder of Italy ; Whereas requirements to guarantee the economic scale of the associations should also be laid down ; Whereas in the sugarbeet sector, in view of the impli ­ cations of the system provided for by Regulation (EEC) No 1360/78 with regard to the functioning of the common market organization , it seems appro ­ priate not to fix the limits in question until the new Regulation on the common organization of the market in sugar and isoglucose has been adopted ; Whereas in the olive-oil sector accunt must be taken of the special provisions on the composition of groups of associations as laid down in Council Regulation No 136/66/EEC of 22 September 1966 on the establish ­ ment of the common organization of the market in oils and fats (2), as last amended by Regulation (EEC) No 1917/80 (3); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Structures, (!) OJ No L 166, 23 . 6 . 1978 , p. 1 . (2) OJ No 172, 30 . 9 . 1966, p. 3025/66. b) OJ No L 186, 19 . 7 . 1980, p . 1 . No L 203/6 Official Journal of the European Communities 5. 8 . 80 HAS ADOPTED THIS REGULATION : Article 1 1 . The minimum volume of annual production or turnover and the minimum number of members which the producer groups should represent, within the meaning of Article 6 ( 1 ) (e) of Regulation (EEC) No 1360/78 , shall be as laid down in the Annex. Where they request recognition for products other than those listed in the Annex, the producer groups must have at least :  an annual turnover of one million European units of account,  50 members. The second subparagraph shall not apply to the sugar ­ beet sector. 2. The volume of production or the turnover referred to in paragraph 1 shall be in respect of products actually marketed or, in the case of the olive ­ oil sector, actually produced by the producers who are members of the producer group and shall be calcu ­ lated as an average over the three years prior to the application for recognition . Article 2 1 . By way of derogation from Article 1 , in those administrative regions of the Italian Republic where average production over the three prior to the entry into force of this Regulation exceeds 20 times the minimum volume of production for each sector, the groups must represent a minimum of 5 % of regional production, except in the sectors of oil seeds, live plants, bulbs, roots and the like, cut flowers and orna ­ mental foliage, and honey. Calculation of production in the various regions as provided for in the above subparagraph :  shall be made on the basis of the official statistics of the Member State for the three years prior to the entry into force of this Regulation,  shall be brought up to date every five years . For the purposes of these calculations the figures may be rounded off to the nearest 1 000 or 100 depending on the orders of magnitude involved. 2. The minimum volume of production provided for in Article 1 and in paragraph 1 of this Article shall be reduced by 30 % for producer groups made up mainly of farmers with farms situated in the Mezzo ­ giorno and in areas covered by Article 3 (3) of Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas ( ! ). Article 3 For the purposes of Article 6 ( 1 ) (e) of Regulation (EEC) No 1360/78 , the associations must represent a volume of production or a turnover of at least :  three times the minimum size laid down for groups in the region where they are registered, and  5 % of national production or, in the case of France, 5 % of the production of the Metropolitan departments covered by Regulation (EEC) No 1360/78 or of the production of each overseas department. However, for the olive-oil sector, associations must represent at least :  in Italy : 13 000 tonnes of oil and 25 000 producers,  in France : 1 000 tonnes and 5 000 producers. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1980. For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 128, 19 . 5 . 1975, p. 1 . 5. 8 . 80 Official Journal of the European Communities No L 203/7 ANNEX CCT heading No Product Volume of production or turnover Minimum number of members 01.02 and ex 02.01 A II Bovine animals (live or slaughtered) : (a) Buffaloes (') (b) Other (') 3 000 units £!y ( 5 000 units Belgium ) FOD : 200 units 100 200 (Italy) 150 (Belgium) 20 (FOD) ex 01.03 and ex 02.01 III Swine and pigmeat (1) Italy : 25 000 head Belgium : 1 5 000 piglets 200 (Italy 50 (Belgium) 01.04 and ex 02.01 A Sheep and goats (') (live or slaughtered) 12 000 head 150 01.05 B I, 01.06, 02.02 and ex 02.04 Table fowls, other poultry and domestic rabbits (live or slaughtered) (2) 220 000 places 200 04.05 A Eggs (2) 80 000 laying hens 200 ex 04.01 and 04.04 Milk, cheese and curds : (a) Of cows (3) (b) Of buffaloes (3) (b) Of sheep or goats (3) 15 000 tonnes 5 000 tonnes 2 000 tonnes 200 100 100 04.06 Natural honey (4) 150 000 EUA 50 Chapter 6 Live trees and other plants, bulbs, roots and die like, cut flowers and ornamental foliage 2 500 000 EUA (*) 100 07.01 A Potatoes (5) : (a) Ware 10 000 tonnes (b) New 5 000 tonnes f 300 08.01 B c Tropical fruit 30 ha 10 D Cereals (6) : Belgium : 8 000 tonnes 100 (Belgium) 10.01 A (a) Common wheat and maize Italy : 15 000 tonnes 300 (Italy) 10.01 B (b) Durum wheat Italy : 12 000 tonnes 300 (Italy) 10.06 (c) Rice Italy : 10 000 tonnes 150 (Italy) 12.01 B Oil seeds 2000 000 EUA (4) 200 12.07 Plants used primarily in perfumery, pharmacy, etc. Italy : 800 000 EUA France : 100 000 EUA | 40 15.07 A Olives for oil (as oil) Italy : 1 200 tonnes France : 60 tonnes 300 200 ex 22.05 Wine grapes for : (a) Table wine (as wine) (b) Quality wines psr 150 000 hi 30 % of total of the quality wines psr area 300 30 % of producers in quality wines psr area 24.01 Tobacco 1 000 tonnes 300 No L 203/8 Official Journal of the European Communities 5. 8 . 80 ( t ) If the group deals with different species, the minimum volume of production shall be equal to the highest minimum volume, calculated in livestock units, of those for the species concerned. Cattle, sheep and goats shall be converted into livestock units for the purposes of this Regulation as laid down in the Annex to Directive 75/268/EEC. Pigs shall be converted as follows :  piglets with a live weight of less than 20 kg (per 100 head): 2-7 units,  breedings sows of 50 kg of more : 0-5 units,  other pigs : 0-3 units . (2) If the group covers poultry or rabbits and eggs, the minimum volume of production shall be the higher of those laid down for each of the two sectors. (}) If the group covers both cows' milk and buffalo's or sheep or goats' milk, the minimum volume of production shall be that laid down for cows' milk. (4) The value laid down shall be brought up to date every year on the basis of the index of agricultural prices. (*) If the producer group covers at the same time ware potatoes and early potatoes, the minimum volume applicable is the one laid down for ware potatoes. (6) If the producer group covers different cereals, the minimum volume of production shall be the highest of those laid down for the cereals concerned.